McMlLLIAN, Judge,
concurring specially.
Although I concur fully in Divisions 2 and 3,1 cannot agree with all that is said in Division 1. I am particularly concerned that the majority has rewritten the parties’ agreement to insert an additional term — “bad faith” — which is itself subject to varying interpretations and which the majority does not define.
I do believe, however, that under the terms of the Option Agreement, a genuine issue of material fact exists as to whether the Sellers’ default was “willful and intentional.” The parties did not and could not have intended for the Sellers to go forward with the closing if there was a true legal impediment to the Sellers’ ability to close. And, clearly, the inability to give clear title to the property would constitute such an impediment.3 For this reason, and based on the facts as presently developed, I agree that the issue of whether the Sellers’ default was “willful and intentional” for purposes of recovering damages under the Option Agreement must be submitted to a jury for resolution.

 In rejecting the Sellers’ proposal to close on a quitclaim deed rather than a limited warranty deed, counsel for Southern Health relied on information from the title insurance company to assert that there were no “genuine impediments” to prevent the Sellers from closing. This suggests that even Southern Health expected that the parties would not go forward with the closing if the Sellers truly had a legal impediment to conveying clear title.